Citation Nr: 0841374	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  08-30 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel






INTRODUCTION

The veteran served on active duty in the military from 
October 1951 to March 1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which granted service connection for bilateral hearing loss 
and tinnitus and assigned 30 and 10 percent evaluations, 
respectively, retroactively effective from January 29, 2007 
(date of claim).  The veteran appealed for higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran timely appeals his initial rating, VA 
must consider whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  However, in a statement in support of his claims 
(VA Form 21-4138) since submitted, he indicated he was not 
contesting the 10 percent evaluation for his tinnitus, only 
the initial 30 percent rating for his bilateral hearing loss.  
Therefore, the issue of entitlement to a disability 
evaluation higher than 10 percent for tinnitus is considered 
withdrawn.  See 38 C.F.R. § 20.204.  Indeed, this is the 
highest possible rating for tinnitus.  See 38 C.F.R. § 4.87, 
Code 6260 (2008) and Smith v. Nicholson, 451 F.3d 1344 (C.A. 
Fed. 2006).

The Board has advanced the hearing loss claim on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

At the very worst, the results of the veteran's November 2007 
VA compensation examination and March 2008 private 
audiometric evaluation indicate he has Level VIII hearing in 
his left ear and Level V hearing in his right ear.






CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 
percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, Diagnostic Code (DC) 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO dated in February 2007, July 2007 and May 2008:  (1) 
informed the veteran of the information and evidence not of 
record that was and is necessary to substantiate his claim, 
keeping in mind his claim initially arose in the context of 
him trying to establish his underlying entitlement to service 
connection - since granted, but now concerns whether he is 
entitled to a higher initial rating for his service-connected 
hearing loss.  Those letters also:  (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).  
In any event, the February 2007 VCAA letter issued prior to 
the grant of service connection in the December 2007 rating 
decision addressed the requirements for obtaining a 
downstream higher initial rating for the service-connected 
disability.  So the veteran has received VCAA notice even 
concerning this downstream issue.

Moreover, since providing VCAA notice in February 2007, 
the RO has gone back and readjudicated the veteran's claim 
for a higher initial rating in the June 2008 statement of the 
case (SOC).  This is important to point out because the 
Federal Circuit Court recently held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So even if arguably there is any deficiency in the notice to 
the veteran or the timing of the notice, it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  As reflected in his January 
2008 notice of disagreement (NOD) with his initial rating, 
and October 2008 substantive appeal (VA Form 9), as well as 
by the statements from his representative - including in 
October 2008 (VA Form 646) and November 2008 (Informal 
Hearing Presentation), the veteran and his representative 
make arguments as to why they believe he deserves a higher 
initial rating for his hearing loss.  So they are aware of 
the need to show the condition is more severe than currently 
rated.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the veteran and his representative 
identified.  In addition, VA furnished a compensation 
examination in November 2007 to evaluate the etiology, 
nature, and severity of the bilateral hearing loss.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran's service medical records 
are missing.  When service medical records (SMRs) are lost or 
missing, VA has a heightened obligation to satisfy the duty 
to assist.  In this case, the RO, through the National 
Personnel Records Center (NPRC), a military records 
repository, was unable to secure the veteran's SMRs.  Under 
these circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this regard, an August 2008 Memorandum indicated that all 
procedures to obtain missing in-service SMRs were correctly 
followed, and that all efforts had been exhausted, such that 
further attempts would be futile.  The NPRC also responded in 
February 2007 that it was unable to locate any SMRs as they 
are fire-related.  There is no basis for any further pursuit 
of SMRs as there is no prejudice to the veteran since this 
decision only concerns the current severity of his bilateral 
hearing loss disability.



II.  Whether the Veteran is Entitled to an Initial Rating 
Higher than 30 Percent for Bilateral Hearing Loss

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, VA assigns the lower rating. 
 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  As mentioned, 
when, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  VA 
uses standardized methods so the performance of each person 
can be compared to a standard of normal hearing, and ratings 
are assigned based on that standard.  A mechanical, 
nondiscretionary application of the rating criteria 
determines the assigned evaluation on the basis of certified 
test results.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percentage of speech discrimination and 
the puretone threshold average, which is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hz, divided 
by four.  See 38 C.F.R. § 4.85.  VA uses Table VII to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

As alluded to, the RO furnished a VA compensation examination 
in November 2007 to determine the current severity of the 
veteran's bilateral hearing loss.  Audiometric findings 
indicate he had pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
85
95
105
LEFT
35
69
85
100
105

Hence, the veteran had an average decibel loss of 84 in his 
right ear and 88 in his left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
of 60 percent in the left ear.  These findings, in turn, 
yield a numerical designation no greater than V for the right 
ear and VIII for the left ear.  Entering these category 
designations for each ear into Table VII correlates to a 30 
percent rating under DC 6100.  38 C.F.R. § 4.85, Table VII.  

In addition, the veteran had a more recent private 
audiometric examination in March 2008.  Audiometric findings 
indicate he had pure tone thresholds, in decibels, as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
80
95
110
LEFT
40
60
80
90
110

As a result, the veteran had an average decibel loss of 84 in 
his right ear and 85 in his left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and of 72 percent in the left ear.  These findings, 
in turn, yield a numerical designation no greater than V for 
the right ear and VII for the left ear.  Entering these 
category designations for each ear into Table VII correlates 
to a 30 percent rating under DC 6100.  38 C.F.R. § 4.85, 
Table VII.  

In addition, these VA audiometric examination results do show 
an exceptional pattern of hearing impairment in the left ear 
so as to warrant application of the special provisions of 
38 C.F.R. § 4.86(a) but not (b).  That is to say, the veteran 
did have a puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) of 55 
decibels or more to warrant application of § 4.86(a) under 
either the November 2007 VA examination or the March 2008 
private audiometry testing.  Nevertheless, the application of 
§ 4.86(a) does not provide a more favorable rating as both 
Table VI and Table VIa provide the same numeral designation 
(VIII).

It is worth repeating that ". . . disability ratings for 
hearing impairment are derived by a mechanical [meaning 
nondiscretionary] application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  And, here, the mechanical application only 
establishes a 30 percent disability rating.  

In support of his claim, the veteran maintains that he has 
difficulty understanding speech in the presence of background 
noise.  These statements are competent to attest that he has 
difficulty hearing conversational speech, because this is 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (lay persons are competent to provide 
evidence of observable events).  See also 38 C.F.R. 
§ 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See, too, Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

This lay testimony, however, is insufficient to establish the 
level of the veteran's hearing loss disability according to 
the established standards set forth in § 4.85(a).  And as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

At no time since one year prior to filing this claim has the 
veteran's hearing loss been more than 30 percent disabling.  
So the Board cannot "stage" his rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran timely 
appeals his initial rating, VA must consider whether his 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  As he acknowledged during his 
November 2007 VA audiometric examination, he wore hearing 
protection at his occupation and this disability is not 
currently applicable to maintaining substantially gainful 
employment.  As such, his disability does not markedly 
interfere with his ability to work - meaning above and 
beyond that contemplated by his schedular rating.  See 38 
C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, he has not 
been frequently hospitalized for evaluation or treatment of 
his bilateral hearing loss.  Instead, his evaluation and 
treatment has been entirely on an outpatient basis, not as an 
inpatient.  So this condition does not warrant extra-
schedular consideration in this particular instance.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial disability rating higher than 30 
percent for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


